295 S.W.3d 234 (2009)
Jason GRIFFIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92248.
Missouri Court of Appeals, Eastern District, Division Two.
October 20, 2009.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant,
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jason Griffin (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that he received ineffective assistance of counsel because trial counsel pressured Movant on the day of trial to plead guilty by (1) telling Movant that he would be found guilty at trial and (2) leading Movant to believe that counsel was unprepared and unwilling to try his case. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).